DETAILED ACTION
RESPONSE TO AMENDMENT
	The amendment and arguments filed on 4/9/21 are acknowledged.  Claims 2, 4-7, 10, 11, 13-15, 21-26, 33-47, 50-57, 60-65, 71, 73-77, 84-108, 110, 112-114, 120, 30, 131, and 133 have been canceled.  Claims 1, 17, 18, 19, 48, 132, and 134 have been amended.  Claim 135 is newly added. Claims 1, 3, 8, 9, 12, 16-20, 27-32, 48, 49, 58, 59, 66-70, 72, 78-83, 109, 111, 115-119, 121-129, 132, 134, and 135 are pending rejection below.  
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 8-9, 16-20, 27-32, 48-49, 58-59, 66-70, 72, 78-83, 109, 111, 115-119, 121-129, 132, and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimuro JP_06093406_A (see machine English translation).
1.	Regarding Claims 1, 3, 8, 9, 16-20, 48, 49, 58, 59, 66-70, 72, 109, 115, 116, 118, 122-124, 132, and 134, Nishimuro discloses a flame retardant material comprised of a resin substrate (corresponds to claimed article) made of a resin, such as a thermoplastic (corresponds to claimed plastics material) (paragraph 0012), and reinforced with carbon fibers (corresponds to claimed carbon fiber composite material) (Abstract; paragraph 0015); wherein a surface of said resin substrate has a thermally sprayed (corresponds to claimed method), such as by plasma spraying (paragraph 0019), undercoat layer with a low melting point comprised wholly of different metals such as aluminum (corresponds to claimed first layer) (Abstract) followed by a covering layer (corresponds to claimed further layer) thereon using a high melting point thermally sprayed zirconia (corresponds to claimed ceramic) (paragraph 0023).  Said zirconia is known to function as a thermal barrier layer too.  Nishimuro further discloses that said undercoat layer (corresponds to claimed first layer) can have a thickness of 100 microns (paragraph 0022).  Given that said undercoat layer (corresponds to claimed first layer) can be made of entirely a metal such as aluminum (Abstract, paragraph 0022) it would inherently be electrically conductive and when used for a railway vehicle (corresponds to claimed non-cylindrical article with complex geometry) (Derwent Abstract) as well as other irregular, complex shapes (corresponds to claimed non-cylindrical article with complex geometry) (paragraph 0030).  Nishimuro further discloses that said railway vehicles can include subway vehicles and railway vehicles (paragraph 0039) which are 
2.	Regarding the newly added limitation found within the independent claims, given that Nishimuro discloses the adhesion between its components is achieved due to the conduction of heat (paragraphs 0022, 0037) combined with no mention of melting of its surface, it would therefore be expected for it to fulfil this newly added limitation regarding “microscale melting”. Moreover, the Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983). Applicants have not shown how Nishimuro could not possess the claimed product.

3.	Regarding Claims 27-32 and 78-83, Nishimuro discloses that its cover coat layer (corresponds to claimed further layer) can have a thickness ranging from 20 to 500 microns (paragraph 0022), which overlaps with Applicants’ claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, Nishimuro discloses that how thickness can be achieved (paragraph 0026) and that varying the thickness can lead to sufficiently meeting flame retardancy requirements (paragraphs 0029, 0035).  Therefore, it would be expected for one of ordinary skill in the art to know how to vary the thickness to achieve a given flame retardancy based on end-user product specifications. 
4.	Regarding Claims 111, 117, and 121, the Examiner respectfully submits that this is a matter of simple design which would be expected for one of ordinary skill in the art to know how to do depending upon the end-product specifications.
5.	Regarding Claims 119, 125, 126, and 128, although the prior art of record does not explicitly disclose coating by hand while rotating the component the Examiner respectfully submits that such a technique has been widely in use as is well known to mankind.  Nishimuro discloses various different method of thermal spraying that can encompass the limitations found within these claims (paragraph 0019).
6.	Regarding Claims 127 and 129, Nishimuro discloses using said material for a railway vehicle (corresponds to claimed non-cylindrical article with complex geometry) .
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimuro JP_06093406_A (see machine English translation), as applied to Claims 1, 3, 8-9, 16-20, 27-32, 48-49, 58-59, 66-70, 72, 78-83, 109, 111, 115-119, 121-129, 132, and 134, and in view of Matsumoto USPA_20050129972_A1.
7.	Regarding Claim 12, Nishimuro does not explicitly disclose the claimed porosity for its said covering layer (corresponds to claimed further layer) of zirconia.
8.	Matsumoto discloses a thermal barrier coating system (Title) comprising a zirconia layer that is placed on a metal layer (Abstract) wherein said zirconia layer ought to have a porosity of 20 to 40% in order to attain suitable structural strength (paragraph 0035).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the zirconia covering layer, of Nishimuro, by using a porosity of 20 to 40%, as disclosed by Matsumoto.  One of ordinary skill in the art would have been motivated in doing so in order to obtain suitable structural strength. 
Claim 135 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimuro JP_06093406_A (see machine English translation), as applied to Claims 1, 3, 8-9, 16-20, 27-32, 48-49, 58-59, 66-70, 72, 78-83, 109, 111, 115-119, 121-129, 132, and 134, and in view of Abbott USPA_20010003336_A1.
10.	Regarding Claim 135, Nishimuro does not teach using its invention in automobile parts.
Abbott discloses using thermal spray metal coatings (paragraphs 0003, 0046) that can be applied to railways and cars/trucks (paragraph 0086).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the use of the coatings upon railway applications, as disclosed by Nishimuro, by using them in cars/trucks applications, as disclosed by Abbott. One of ordinary skill in the art would have been motivated in expanding the utility of its invention in similar applications.
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. 
Applicants state: “Nowhere does Nishimuro disclose or hint towards applying a first layer to a surface by thermal spraying so that said first layer is bonded to the surface with only micro-scale melting of the latter, nor is the advantage of such limited melting of the surface in avoiding localized thermal damage to the surface taught.”
The Examiner respectfully submits that given that Nishimuro discloses the adhesion between its components is achieved due to the conduction of heat (paragraphs 0022, 0037) combined with no mention of melting of its surface, it would therefore be expected for it to fulfil this newly added limitation regarding “microscale melting”. Moreover, the Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983). Applicants have not shown how Nishimuro could not possess the claimed product.
Applicants state: “As taught in the specification of the present application as filed, the deposition rate is one important parameter for control of heat transfer to the surface, and it may be suitable to select a lower deposition rate for the first layer onto the surface than for the further layer onto the first layer, in view of the different thermal characteristics of the materials thereof. This enables the skilled artisan to thermally spray the first layer onto the surface such that said first layer is bonded to the surface with only micro-scale melting of the latter. In contrast, the skilled artisan would not find such directions with respect to the requisite parameters from the disclosure of Nishimuro.” (emphasis added).
The Examiner respectfully submits that the features upon which applicant relies (i.e., importance of deposition rates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner wishes to remind Applicants that if the deposition rates are a crucial component of the invention then it should be included within the claims. If the disclosure does not enable one of ordinary skill in the art to practice the invention without said “deposition rate”, which is/are critical or essential to the practice of the invention, then they ought to be included within the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 17, 2021